

116 SRES 666 IS: Honoring the faithful and unwavering service of Civil Air Transport and Air America to the United States.
U.S. Senate
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 666IN THE SENATE OF THE UNITED STATESAugust 4, 2020Mr. Cassidy (for himself and Mr. Rubio) submitted the following resolution; which was referred to the Select Committee on IntelligenceRESOLUTIONHonoring the faithful and unwavering service of Civil Air Transport and Air America to the United States.Whereas, over the course of 4 decades, the courage, dedication to duty, superior airmanship, and sacrifice of the men and women of Civil Air Transport and Air America set high standards for future covert air operations;Whereas, during the Cold War, aircrews and ground personnel of Civil Air Transport and Air America gave selflessly in service to the worldwide battle against communist oppression;Whereas, across multiple active military theaters from the Far East to Southeast Asia, the legendary men and women of Civil Air Transport and Air America served heroically, and many of those men and women gave their lives in the defense of freedom;Whereas, often at great personal risk of enemy ground fire and possible capture, Air America acted quickly and decisively to conduct search and rescue operations to recover downed aviators in trouble, always fully embodying the Airman's Creed; andWhereas the individuals of Air America performed these search and rescue operations despite often outdated equipment, hazardous terrain, dangerous weather, and the bureaucracy of their own governments: Now, therefore, be itThat the Senate—(1)recognizes the skill, bravery and loyalty of veterans of Civil Air Transport and Air America; and(2)honors the sacrifices of veterans of Civil Air Transport and Air America to defend freedom and protect the United States. 